Citation Nr: 0211728	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date than May 29, 1992, 
for the grant of a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 1977; he also had a period of inactive duty for 
training in July 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boston, Massachusetts.  The veteran proffered testimony 
before the undersigned Board member in February 2002, while 
the Board was convened in Boston, Massachusetts.  A 
transcript of the hearing was made and has been included in 
the claims folder.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran submitted a claim for benefits for a 
psychiatric disorder in March 1983.  

3.  The veteran submitted a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities in February 1993.

4.  The medical evidence of record dated prior to May 29, 
1992 does not establish that the veteran had a psychiatric 
disorder related to active duty or that psychiatric 
disability precluded employment by itself or in combination 
with other service-connected disability.  

5.  The combined evaluation for service-connected disability 
prior to May 29, 1992 was 10 percent and it is not factually 
ascertainable that service-connected disability precluded the 
veteran from participating in substantially gainful 
employment prior to that date.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
May 29, 1992, for the award of a total disability rating 
based on individual unemployability due to the veteran's 
service-connected disabilities, have not been met.  38 
U.S.C.A. § 5110 (West Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45,620- 45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an earlier effective 
date in the rating decision of April 1999 and the statement 
of the case dated December 2000.  The Board concludes that 
the discussions in the rating decisions and the statement of 
the case adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has submitted numerous statement and proffered testimony 
before the Board in conjunction with his claim.  VA has not 
been given notice by the veteran of relevant available 
medical or other evidence that might be attained by the VA 
for the processing of this claim.

Additionally, during the Board hearing the veteran had the 
opportunity to explain in detail his contentions.  The Board 
asked if the veteran had any additional information he wished 
to submit or any additional contentions he wanted to make.  
His response was negative.  Since all relevant evidence has 
been gathered and no evidence has been identified that either 
the veteran or VA could attempt to attain, there is no need 
for further development.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly required the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  The veteran is seeking an effective date 
earlier than the current May 29, 1992, the effective date for 
the award of a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  He contends that his service-
connected disabilities made him unemployable on June 6, 1991.  

The effective date of an award of benefits based on 
individual unemployability is governed by the law and 
regulations that control effective dates for increased 
disability ratings.  See Hurd v. West, 13 Vet. App. 449 
(2000), in which the United States Court of Appeals of 
Veterans Claims (Court) applied the statute which applies to 
the effective date of increased rating claims in a TDIU 
effective date case.  The effective date for the award of an 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of the 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2001).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2001).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2001).

The Court has held that 38 U.S.C.A. § 5110(b)(2) (West 1991) 
specifically links any effective date earlier than the date 
of application to:  (1) evidence that an increase in 
disability had occurred; AND (2) to the receipt of an 
application within one year after that increase in 
disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a 
disability rating on a disability-compensation claim until 
service connection had been awarded.  38 U.S.C.A. § 
5110(b)(2) (West 1991) allows a claimant to be awarded an 
effective date up to one year prior to the filing of an 
application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  The VA must review all the 
evidence of record, not just evidence not previously 
considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim for increase, provided also that 
the claim for increase is received within one year after the 
increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than one year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

A total disability rating based on individual unemployability 
may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2001).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, and a claim re-opened 
after final adjudication, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, and of a claim re-opened after final disallowance, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400(a) (2001).  (emphasis added).

The veteran was originally denied service connection for a 
psychiatric disability in a rating decision dated August 29, 
1983.  There is no record of the veteran being notified of 
that decision.  The veteran attempted to reopen his claim for 
a psychiatric disability in May 1986.  The RO notified the 
veteran as to what was necessary to reopen his claim.  The 
veteran failed to respond.  The veteran contacted the RO 
again in May 1992.  At that time, in a VA Form 21-4138, 
Statement in Support of Claim, the veteran asked that his 
claim for service connection for a psychiatric disability be 
reopened.  The date that the claim was received was May 29, 
1992.  

Based on the evidence before it, the RO reopened the claim 
but did not award benefits for a psychiatric disability.  The 
date of the rating action was September 18, 1992.  The 
veteran was notified of the decision and he appealed to the 
Board for review.

While the issue involving service connection for the 
psychiatric disorder was on appeal, the veteran filed a claim 
for TDIU.  The RO received the veteran's application for a 
TDIU on February 27, 1998.  At that time, the veteran was 
only service-connected for hemorrhoids, a chest scar, and a 
right hand injury.  His combined rating was 10 percent (this 
rating was in effect from June 1991 and prior to that time, 
the combined evaluation was 0 percent).  The RO concluded 
that a TDIU was not warranted on either a schedular or extra-
schedular basis. 

Additional medical information was obtained and in April 
1999, the RO granted service connection for PTSD.  A 50 
percent disability rating was awarded; also, TDIU was 
granted.  The effective date assigned for the psychiatric 
disability and the TDIU was May 29, 1992.  Until the veteran 
was awarded service connection for a psychiatric disability 
and a 50 percent rating was assigned, he did not meet the 
schedular requirements for a TDIU.  The date assigned was the 
date that the RO received the veteran's request to reopen his 
claim for service connection for a nervous disorder.  

In the present case, the veteran's original claim for service 
connection for a psychiatric disability was denied by the 
1983 rating action.  This would ordinarily be a final 
decision, but there is no record of a notice of this decision 
in the claims folder.  Though he attempted to "reopen" his 
claim in 1986, and therefore apparently had actual knowledge 
of the denial, the Board will assume for purposes of this 
decision that the claim of service connection was pending 
since 1983.  

Nevertheless, the record does not reflect that the veteran 
had PTSD (his current service-connected psychiatric 
disability) that was related to service in 1983 or at any 
time prior to May 29, 1992.  The April 1983 VA examination 
report noted the presence of anxiety, but there was no 
etiology opinion included.  VA medical records dated from 
1992 to 1994 (treatment beginning subsequent to May) include 
various psychiatric diagnoses and there was some suspicion 
expressed by medical care providers that he may have PTSD.  
That diagnosis was confirmed on a VA examination in December 
1998 and the cited stressor was an injury that he incurred 
during service.  This resulted in the rating action that 
grated service connection and assigned a TDIU.  However, 
prior to May 29, 1992, there was no diagnosis of PTSD or 
etiology opinion reflecting its relationship to service.  
Furthermore, it was not shown that the service-connected PTSD 
either alone or in combination precluded the veteran from 
participating in gainful employment.  It follows that, since 
the veteran had not been diagnosed with PTSD prior to May 
1992 (existence of the disability was not established by 
competent evidence), entitlement to service connection did 
not arise at any earlier date.  See 38 C.F.R. § 3.400(a) 
(2001).  

Since the veteran was not entitled to a grant of service 
connection for PTSD prior to May 29, 1992 and his remaining 
service-connected disability was rated in combination at 10 
percent prior to that time, he did not meet the schedular 
requirements for TDIU and is not shown by the evidence to 
have been precluded from participating in gainful employment 
due to service-connected disability prior to that date.  In 
light of the foregoing, an effective date earlier than May 
29, 1992, is not warranted in this case under VA regulations 
governing effective dates.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  


ORDER

The claim for entitlement to an earlier effective date than 
May 29, 1992, for the grant of a total disability rating 
based on individual unemployability due to the veteran's 
service-connected disabilities, is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


